                         Case 21-31549 Document 8-1 Filed in TXSB on 05/07/21 Page 1 of 2




                                               I N T H E U N I T E D S TAT E S B A N K R U P T C Y C O U R T
                                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                    HOUSTON DIVISION


                         In   rc:                                          §               Case No. 21-3

                                    Jeffrey Wayne Chambers, and            §               Chapter 11
                                    Amanda Leonard Chambers,               §
                                    Debtors.                               §

                                            V E R I F I E D S TAT E M E N T O F A M A N D A L . C H A M B E R S


                         S TAT E O F T E X A S                                     §
                                                                                   §
                         COUNTY OF MONTGOMERY                                      §

                                    BEFOREME,theundersignedauthority,onthisdaypersonallyappearedAmanda
                         Leonard Chambers, who after being duly sworn stated:

                              1. lam over the age of 21 years, Iam the Joint-debtor in the above styled case.
                              2. Imake this af davit to certify that Iunderstand the Debtor’s reporting requirements,
                                    speci cally, the ling of nancial reports in aChapter 11 bankruptcy case.
                              3. Icertify that Ihave not generated balance sheet, P&L or cash ow statements at any time
                                    in my personal nances.


                         Dated: May 6,2021.


                                                                                   Amanda*Leonard Chambers



                                    SUBSCRIBED AND SWORN TO BEFORE ME on this the day of May, 2021, to
                         which Icertify by my hand and seal of of ce.


                         (Seal)


                                                                                  public, State of Texas
                                                                           My Commission expires



                                                                                                      LOUIS WVATL   JR,


                                                                                                            Oe-03-2021
                                                                                              Notary ID
fi
     fi
          fi
          fi
               fi
                    :	
                                       fi
                                                               fl
                                                        Case 21-31549 Document 8-1 Filed in TXSB on 05/07/21 Page 2 of 2




f


    *               t       o




                                H         <
            c                                     I ●
                                          i \ »
                                                  ; ‘

    ●   ●




        t




                        ! ; .



                                          >        (
                                           - c

                                                    i



                                    t f




                2
                        :
